EXHIBIT 10.21
 
 
SEVENTH AMENDMENT


THIS SEVENTH AMENDMENT (the “Amendment”) is made and entered into as of May 12,
2009, by and between WALTON CWCA MISSION INDUSTRIAL 27, L.L.C., a Delaware
limited liability company (“Landlord”), and CARDIMA, INC., a Delaware
corporation (“Tenant”).


RECITALS


A.
Landlord (as successor in interest to CalWest Industrial Holdings, LLC, a
Delaware limited liability company, successor in interest to State of California
Public Employees’ Retirement System) and Tenant are parties to that certain
Standard Form Lease (the “Original Lease”) dated April 25, 1994, which Original
Lease has been previously amended by that certain Lease Amendment No. 1, dated
September 28, 1994, that certain Second Amendment to Lease, dated April 10,
1995, that certain Third Amendment to Lease, dated June 18, 1999, that certain
Fourth Amendment to Lease, dated August 30, 2002 and that certain Fifth
Amendment dated as of September 5, 2005, that certain Sixth Amendment (the
“Sixth Amendment”), dated as of March 20, 2007 (collectively, the
“Lease”).  Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 29,000 rentable square feet (the “Premises”) located at
47266 Benicia Street, Fremont, California (the “Building”).



B.
The Lease by its terms shall expire on May 31, 2010 (“Prior Termination Date”),
and the parties desire to extend the Term of the Lease, all on the following
terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.  
Extension.  The Term of the Lease is hereby extended for a period of fifty (50)
months and shall expire on July 31, 2014 (“Fifth Extended Termination Date”),
unless sooner terminated in accordance with the terms of the Lease.  That
portion of the Term commencing the day immediately following the Prior
Termination Date (“Fifth Extension Date”) and ending on the Fifth Extended
Termination Date shall be referred to herein as the “Fifth Extended Term”.  That
portion of the Term commencing May 1, 2009 and ending on the Prior Termination
Date shall be referred to as the “Remaining Portion of the Fourth Extended
Term”.
 

2.
Monthly Rent.  Notwithstanding anything to the contrary contained in the Lease,,
the schedule of Monthly Rent payable with respect to the Premises during the
Remaining Portion of the Fourth Extended Term and Fifth Extended Term is the
following:



Period
 
Rentable Square Footage
   
Annual Rent
   
Monthly Rent
 
6/1/09 – 7/31/10
    29,000     $ 202,941.96     $ 16,911.83 *
8/1/10 – 7/31/11
    29,000     $ 208,683.96     $ 17,390.33  
8/1/11 – 7/31/12
    29,000     $ 214,598.28     $ 17,883.19  
8/1/12 – 7/31/13
    29,000     $ 220,689.96     $ 18,390.83  
8/1/13 – 7/31/14
    29,000     $ 226,964.40     $ 18,913.70  



All such Monthly Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.
 

--------------------------------------------------------------------------------


 
*Notwithstanding anything in the Lease or this Amendment to the contrary,
provided that Tenant is not in default under the Lease, as amended hereby,
Tenant shall be entitled to an abatement of Monthly Rent with respect to the
Premises in the amount of $16,911.83 per month during the months of June and
July of 2009.  The maximum total amount of Monthly Rent abated with respect to
the Premises in accordance with the foregoing shall equal $33,823.66 (the
“Abated Monthly Rent”).  If Tenant defaults under the Lease, as amended hereby,
at any time during the Remaining Portion of the Fourth Extended Term and the
Fifth Extended Term and fails to cure such default within any applicable cure
period under the Lease, then all Abated Monthly Rent shall immediately become
due and payable.  Only Monthly Rent shall be abated pursuant to this Section, as
more particularly described herein, and Tenant’s Share of Operating Expenses and
all other costs and charges specified in the Lease shall remain as due and
payable pursuant to the provisions of the Lease, as amended hereby.


3.
Additional Security Deposit.  No additional Security Deposit shall be required
in connection with this Amendment.



4.
Operating Expenses.  During the Remaining Portion of the Fourth Extended Term
and the Fifth Extended Term, Tenant shall pay for Tenant’s Share of Operating
Expenses in accordance with the terms of the Lease, as amended hereby.



5.
Improvements to Premises.



 
5.1
Condition of Premises.  Tenant is in possession of the Premises and agrees that
Tenant shall continue to occupy the Premises in its existing condition “as is”
without any agreements, representations, understandings or obligations on the
part of Landlord to perform any alterations, repairs or improvements, except as
may be expressly provided otherwise in the Lease or this Amendment.



 
5.2
Responsibility for Improvements to Premises.  Tenant may perform improvements to
the Premises in accordance with Exhibit B attached hereto and Tenant shall be
entitled to an improvement allowance in connection with such work as more fully
described in Exhibit B.  Landlord shall restripe, as reasonably determined by
Landlord, the parking lot serving the Premises at Landlord’s sole cost and
expense.



6.
Option to Renew.



 
6.1
Section 6 of the Sixth Amendment is hereby deleted in its entirety.  Tenant
shall, provided the Lease, as amended hereby, is in full force and effect and
Tenant is not in default under any of the other terms and conditions of the
Lease beyond any applicable cure periods at the time of notification or
commencement, have one (1) option to renew (the “Fifth Renewal Option”) the
Lease for a term of five (5) years (the “Fifth Renewal Term”), for the Premises
and the Must-Take Space (defined below), on the same terms and conditions set
forth in the Lease, except as modified by the terms, covenants and conditions as
set forth below.



 
6.2
If Tenant elects to exercise the Fifth Renewal Option, then Tenant shall provide
Landlord with written notice no earlier than the date that is two hundred
seventy (270) days prior to the expiration of the Fifth Extended Term and no
later than the date which is one hundred eighty (180) days prior to the
expiration of the Fifth Extended Term.  If Tenant fails to provide such notice,
Tenant shall have no further or additional right to extend or renew the Fifth
Extended Term.




--------------------------------------------------------------------------------


 
6.3
The Monthly Rent in effect at the expiration of the Fifth Extended Term shall be
adjusted to reflect the current fair market rental for comparable space in the
Building and in other similar buildings in the same rental market as of the date
the Fifth Renewal Term is to commence, taking into account the specific
provisions of the Lease, as amended hereby, which will remain
constant.  Landlord shall advise Tenant of the new Monthly Rent for the Premises
and the Must-Take Space no later than thirty (30) days after receipt of Tenant's
written request therefor.  Said request shall be made no earlier than ninety
(90) days prior to the first date on which Tenant may exercise its Fifth Renewal
Option under this Section 6.  Said notification of the new Monthly Rent may
include a provision for its escala­tion to provide for a change in fair market
rental between the time of notification and the commencement of the Fifth
Renewal Term.  If Tenant and Landlord are unable to agree on a mutually
acceptable rental rate not later than sixty (60) days prior to the expiration of
the Fifth Renewal Term, then Landlord and Tenant shall each appoint a qualified
MAI appraiser doing business in the area, in turn those two indepen­dent MAI
appraisers shall appoint a third MAI appraiser and the majority shall decide
upon the fair market rental for the Premises as of the expiration of the Fifth
Renewal Term.  Landlord and Tenant shall equally share in the expense of this
appraisal except that in the event the Monthly Rent is found to be within five
percent (5%) of the original rate quoted by Landlord, then Tenant shall bear the
full cost of all the appraisal process.



 
6.4
This Fifth Renewal Option is not transferable; the parties hereto acknowledge
and agree that they intend that the Fifth Renewal Option shall be “personal” to
Tenant and any transferee pursuant to a Permitted Lease Transfer, as described
in Rider 14.1 of the Original Lease, and that in no event will any assignee or
sublessee have any rights to exercise this Fifth Renewal Option.



 
6.5
If the Fifth Renewal Option is properly exercised or if Tenant fails to properly
exercise the Fifth Renewal Option pursuant to the terms of this Section 6,
Tenant shall have no further right to extend the term of the Lease.



 
6.6
Notwithstanding anything herein to the contrary, if Tenant validly exercises its
Fifth Renewal Option and has not exercised its Right of First Refusal pursuant
to Section 7 below, effective as of the first day of the Fifth Renewal Term,
Tenant shall be required to lease from Landlord and Landlord shall be required
to lease to Tenant the remainder of the Building comprising approximately 15,810
rentable square feet as shown on Exhibit A hereto (the “Must-Take
Space”).  Landlord shall deliver possession of the Must Take Space to Tenant and
Tenant shall accept such space on the first day of the Fifth Renewal Term (the
“Must-Take Effective Date”).  The Term with respect to the Must-Take Space (the
“Must-Take Term”) shall end, unless sooner terminated pursuant to the terms of
the Lease, as amended hereby, on the last day of the Fifth Renewal Term, it
being the intention of the parties hereto that the term for the Must-Take Space
and the Term for the Premises shall be coterminous.  The Must-Take Effective
Date shall be delayed to the extent that Landlord fails to deliver possession of
the Must-Take Space for any reason, including but not limited to, holding over
by prior occupants.  Any such delay in the Must-Take Effective Date shall not
subject Landlord to any liability for any loss or damage resulting
therefrom.  If the Must-Take Effective Date is delayed, the Termination Date
shall not be similarly extended. Tenant agrees to accept the Must-Take Space in
its “as is” condition, without any agreements, representations, understandings
or obligations on the part of Landlord to perform any alterations, repairs or
improvements; provided, however, that the Must-Take Space shall not have been
damaged beyond normal wear and tear or destroyed as a result of a casualty event
or modified for a use other than general office use, in which case Landlord
shall return the Must-Take Space to a condition habitable for general office
use.  As of the Must-Take Effective Date, the Must-Take Space shall become part
of the Premises and the Premises shall be increased from approximately 29,000
rentable square feet of the Building to 44,810 rentable square feet of the
Building by the addition of the Must-Take Space.  The Must-Take Space shall be
subject to all the terms and conditions of the Lease except as expressly
modified herein and except that Tenant shall not be entitled to receive any
allowances, abatements or other financial concessions granted with respect to
the Premises except as expressly provided in this Section 6.6.  Landlord shall
prepare an amendment (the “Must-Take Amendment”) adding the Must-Take Space to
the Premises on the same terms of the Lease (including, without limitation, the
rental rate) and reflecting the changes in the Monthly Rent, rentable square
footage of the Premises, Tenant’s Share and other appropriate terms.  A copy of
the Must-Take Amendment shall be sent to Tenant, and Tenant shall execute and
return the Must-Take Amendment to Landlord within fifteen (15) days thereafter,
but the addition of the Must-Take Space on the same terms and conditions as
contained in the Lease shall be fully effective whether or not the Must-Take
Amendment is executed.




--------------------------------------------------------------------------------


7.
Right of First Refusal.

 

   7.1 
Tenant shall have the one time right of first refusal (the “Right of First
Refusal”) with respect to the Must-Take Space (hereinafter referred to in this
Section as the “Refusal Space”).  Tenant’s Right of First Refusal shall be
exercised as follows:  when Landlord has a prospective tenant, other than the
existing tenant in the Refusal Space, (the “Prospect”) interested in leasing the
Refusal Space, Landlord shall advise Tenant (the “Advice”) of the terms under
which Landlord is prepared to lease the Refusal Space to such Prospect and
Tenant may lease the Refusal Space, under such terms, by providing Landlord with
written notice of exercise (the “Notice of Exercise”) within four (4) business
days after the date of the Advice, except that Tenant shall have no such Right
of First Refusal and Landlord need not provide Tenant with an Advice if:  (a)
Tenant is in default under the Lease at the time that Landlord would otherwise
deliver the Advice; (b) the Premises, or any portion thereof, is sublet at the
time Landlord would otherwise deliver the Advice; (c) the Lease has been
assigned prior to the date Landlord would otherwise deliver the Advice; or (d)
Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the Advice.
         7.2   The term for the Refusal Space shall commence upon the
commencement date stated in the Advice and thereupon such Refusal Space shall be
considered a part of the Premises, provided that all of the terms stated in the
Advice, including the termination date set forth in the Advice, shall govern
Tenant’s leasing of the Refusal Space and only to the extent that they do not
conflict with the Advice, the terms and conditions of the Lease shall apply to
the Refusal Space.  Tenant shall pay Monthly Rent and Tenant’s Share of
Operating Expenses for the Refusal Space in accordance with the terms and
conditions of the Advice.  In no event shall the Monthly Rent for the Refusal
Space be less on a per square foot basis than the Monthly Rent for the Premises.
Notwithstanding anything elsewhere in this Section to the contrary, any leasing
of the Refusal Space under this Section will not include terms or provisions of
the Advice that are specific to the parties involved in the transaction giving
rise to the Advice, such as payment of commissions to the brokers involved in
that transaction; options or rights to expand, contract, renew, extend or
shorten the term; security deposit; and any rights that are personal to the
third party making the Advice.

 

--------------------------------------------------------------------------------



     
 
7.3
The Refusal Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the Refusal Space or the date the
term for such Refusal Space commences, unless the Advice specifies work to be
performed by Landlord in the Refusal Space, in which case Landlord shall perform
such work in the Refusal Space.  If Landlord is delayed delivering possession of
the Refusal Space due to the holdover or unlawful possession of such space by
any party, Landlord shall use reasonable efforts to obtain possession of the
space, and the commencement of the term for the Refusal Space shall be postponed
until the date Landlord delivers possession of the Refusal Space to Tenant free
from occupancy by any party.

 
 
7.4
The rights of Tenant hereunder with respect to the Refusal Space shall terminate
on the earlier to occur of (a) Tenant’s failure to exercise its Right of First
Refusal within the four (4) business day period provided in Section 7.1 above;
and (b) the date Landlord would have provided Tenant an Advice if Tenant had not
been in violation of one or more of the conditions set forth in Section 7.1
above.

 
 
7.5
If Tenant exercises its Right of First Refusal, Landlord shall prepare an
amendment for review by Tenant (the “Refusal Space Amendment”) adding the
Refusal Space to the Premises on the terms set forth in the Advice and
reflecting the changes in the Monthly Rent, the rentable square footage of the
Premises, Tenant’s Share and other appropriate terms.  A copy of the Refusal
Space Amendment shall be sent to Tenant within a reasonable time after
Landlord’s receipt of the Notice of Exercise executed by Tenant, and Tenant
shall promptly review and respond to the Refusal Space Amendment to Landlord
within ten (10) days thereafter, but an otherwise valid exercise of the Right of
First Refusal shall be fully effective whether or not the Refusal Space
Amendment is executed.

 
 
7.6
Notwithstanding anything herein to the contrary, Tenant’s Right of First Refusal
is subject and subordinate to (a) the renewal or extension rights of any tenant
leasing all or any portion of the Refusal Space, and (b) the expansion rights
(whether such rights are designated as a right of first offer, right of first
refusal, expansion option or otherwise) of any tenant of the Building existing
on the date hereof.

 

--------------------------------------------------------------------------------


8.
Other Pertinent Provisions.  Landlord and Tenant agree that, effective as of the
date of this Amendment, the Lease shall be amended in the following additional
respects:



 
8.1
Address of Landlord.  The Address of Landlord set forth in Section 1 of the
Original Lease and replaced in Section 7.1 of the Sixth Amendment is hereby
deleted in its entirety and replaced with the following:



“Walton Street Capital, LLC
Attention:  Brian T. Kelly, Principal
900 North Michigan Avenue, Suite 1900
Chicago, Illinois 60611


With a copy to:


c/o Colliers International
450 West Santa Clara Street
San Jose, California 95113
Attention:  Property Manager”


 
8.2
Address for Payment of Rent.  The following shall be added to the Lease after
the Address of Landlord:



Address for Payment of Rent:


“Walton CWCA Mission Industrial 27, L.L.C.
P.O. Box 60780
Los Angeles, California 90060-0780


Wire Instructions:


US Bank
ABA #81000210
Account Name: Walton Calwest Holdings, LLC
Account #152307765163”


9.
Miscellaneous.



 
9.1
This Amendment, including Exhibit A (Outline and Location of Must-Take Space)
and Exhibit B (Tenant Alterations) attached hereto, sets forth the entire
agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.  Under no circumstances shall Tenant be entitled to any Rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Amendment.  This Amendment shall not be relied upon by any other party,
individual, corporation, partnership or entity as a basis for reducing its lease
obligations with Landlord or for any other purpose.



 
9.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.



 
9.3
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.



 
9.4
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.



 
9.5
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.



 
9.6
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than Colliers International.  Tenant agrees
to indemnify and hold Landlord and the Landlord Related Parties harmless from
all claims of any other brokers claiming to have represented Tenant in
connection with this Amendment.  Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this Amendment other than
Colliers International.  Landlord agrees to indemnify and hold Tenant and the
Tenant Related Parties harmless from all claims of any other brokers claiming to
have represented Landlord in connection with this Amendment.



 
9.7
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.  Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App.  § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default under
the Lease will be deemed to have occurred, without the necessity of notice to
Tenant.



 
9.8
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building.  The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager.

 
 
[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.



 
attached to and made
LANDLORD:
TENANT:
   
WALTON CWCA MISSION INDUSTRIAL 27, L.L.C., a Delaware limited liability company
 
CARDIMA, INC.,
a Delaware corporation
By:WCV Commercial Properties Inc.,
an Illinois corporation,
its Authorized Agent
 
 
By:        /s/ Thomas B. Hwang
By:       /s/ Paul Cheng
   
Name:  Thomas B. Hwang
Name:  Paul Cheng
Title:     Vice President, Regional Asset Manager
Title:    Chief Accounting Officer
Dated:   May 13, 2009
Dated:  May 13, 2009
   

a part of the Amendment dated as of May 12, 2009, between
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT A - OUTLINE AND LOCATION OF MUST-TAKE SPACE



attached to and made a part of the Amendment dated as of May 12, 2009, between
WALTON CWCA MISSION INDUSTRIAL 27, L.L.C., a Delaware limited liability company,
as Landlord and CARDIMA, INC., a Delaware corporation, as Tenant
 
 
Graphic [graph.jpg]
 
May 12, 2009, between
WALTON CWCA MISSION INDUSTRIAL 27, L.L.C., a Delaware limited liability company,
as Landlord and CARDIMA, INC., a Delaware corporation, as Tenant







--------------------------------------------------------------------------------

A-1



 
 
EXHIBIT B – TENANT ALTERATIONS



attached to and made a part of the Amendment dated as of May 12, 2009, between
WALTON CWCA MISSION INDUSTRIAL 27, L.L.C., a Delaware limited liability company,
as Landlord and CARDIMA, INC., a Delaware corporation, as Tenant


1.           Tenant, following the delivery of the Premises by Landlord and the
full and final execution and delivery of the Amendment to which this Exhibit B
is attached, shall have the right to perform alterations and improvements in the
Premises (the “Tenant Alterations”).  Notwithstanding the foregoing, Tenant and
its contractors shall not have the right to perform the Tenant Alterations in
the Premises unless and until Tenant has complied with all of the terms and
conditions of Article 8 of the Original Lease, including, without limitation,
approval by Landlord of the final plans for the Tenant Alterations and the
contractors to be retained by Tenant to perform such Tenant Alterations. Tenant
shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the Premises and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design.  In addition to the foregoing, Tenant shall be
solely liable for all costs and expenses associated with or otherwise caused by
Tenant’s performance and installment of the Tenant Alterations (including,
without limitation, any legal compliance requirements arising outside of the
Premises).  Landlord’s approval of the contractors to perform the Tenant
Alterations shall not be unreasonably withheld.  The parties agree that
Landlord’s approval of the general contractor to perform the Tenant Alterations
shall not be considered to be unreasonably withheld if any such general
contractor (a) does not have trade references reasonably acceptable to Landlord,
(b) does not maintain insurance as required pursuant to the terms of the Lease,
(c) does not have the ability to be bonded for the work in an amount of no less
than one hundred fifty percent (150%) of the total estimated cost of the Tenant
Alterations, (d) does not provide current financial statements reasonably
acceptable to Landlord, or (e) is not licensed as a contractor in the
state/municipality in which the Premises is located.  Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor.


2.           Provided Tenant is not in default, Landlord agrees to contribute
the sum of $60,000.00 (the “Allowance”) toward the cost of performing the Tenant
Alterations in the Premises.  The Allowance may only be used for the cost of
preparing design and construction documents and mechanical and electrical plans
for the Tenant Alterations and for hard costs in connection with the Tenant
Alterations.  The Allowance shall be paid to Tenant or, at Landlord’s option, to
the order of the general contractor that performed the Tenant Alterations,
within thirty (30) days following receipt by Landlord of (a) receipted bills
covering all labor and materials expended and used in the Tenant Alterations;
(b) a sworn contractor’s affidavit from the general contractor and a request to
disburse from Tenant containing an approval by Tenant of the work done; (c) full
and final waivers of lien; (d) as-built plans of the Tenant Alterations; and
(e) the certification of Tenant and its architect that the Tenant Alterations
have been installed in a good and workmanlike manner in accordance with the
approved plans, and in accordance with applicable laws, codes and
ordinances.  The Allowance shall be disbursed in the amount reflected on the
receipted bills meeting the requirements above.  Notwithstanding anything herein
to the contrary, Landlord shall not be obligated to disburse any portion of the
Allowance during the continuance of an uncured default under the Lease, and
Landlord’s obligation to disburse shall only resume when and if such default is
cured.


3.           In no event shall the Allowance be used for the purchase of
equipment, furniture or other items of personal property of Tenant.  If Tenant
does not submit a request for payment of the entire Allowance to Landlord in
accordance with the provisions contained in this Exhibit B by November 30, 2009,
any unused amount shall accrue to the sole benefit of Landlord, it being
understood that Tenant shall not be entitled to any credit, abatement or other
concession in connection therewith.  Tenant shall be responsible for all
applicable state sales or use taxes, if any, payable in connection with the
Tenant Alterations and/or Allowance.  Landlord shall not be entitled to a
construction management fee for Landlord’s oversight of the Tenant Alterations.


4.           Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Premises.


5.           This Exhibit B shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.
 
 
B-1